Citation Nr: 0434101	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  97-27 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payments of Dependents' 
Educational Assistance (DEA), pursuant to 38 U.S.C. Chapter 
35, for courses completed from August 1987 to May 1990.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to April 
1953.  The appellant is the veteran's daughter.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to payment of DEA benefits for courses 
taken from August 1987 to May 1990.

In a June 1999 decision, the Board found that the appellant 
did not have a claim for educational benefits pending on 
October 15, 1993, pursuant to the Giusti-Bravo settlement 
agreement.  As such, the Board concluded, as a matter of law, 
that the appellant was not entitled to DEA benefits for 
course work taken from 1987 to 1990.  She appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Claims Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claim before the 
Board.  This law also eliminated the concept of a well-
grounded claim.  In May 2001, the Veterans Claims Court 
vacated the Board's June 1999 decision and remanded the case 
for readjudication in light of the new statutory 
requirements.

By decision dated in June 2002, the Board again denied the 
appellant's claim as a matter of law.  Nonetheless, in March 
2004 the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court) vacated the Board's decision and 
remanded the case for issuance of notice and due process 
under the VCAA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Veterans Claims Court determined that VA 
had not sufficiently informed the appellant of the 
information and evidence necessary to substantiate her claim 
or indicate which portion of such information or evidence was 
to be provided by the appellant and which portion must be 
provided by VA.

The United States Court of Appeals for the Federal Circuit 
invalidated the provisions of 38 C.F.R. § 19.9 which allowed 
the Board to take action to correct a defective VCAA duty to 
notify letter as required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  

Since the Board no longer has authority to correct a 
defective VCAA duty to notify letter, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
appellant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
appellant and her representative, if one 
is appointed, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is also advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional evidence that has not been submitted, 
she is free to submit it or request the RO's assistance in 
obtaining the records.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


